Caton, C. J. This application for a mandamus is made to compel the clerk of the Tazewell Circuit Court, to issue a summons upon a certain precipe remaining in that court. The case shows that the plaintiff in the action applied for summons, which the clerk made out, and also made out his bill for fees allowed him by law for issuing the summons,, payment of which he demanded, and without the payment of which he refused to deliver the process. And in this we have no doubt he was right. The clerk, is entitled to his fees as the services are performed. In the case of Morgan v. Griffin, 1 Gilm. 565, this court said, “ In contemplation of law, the parties respectively advance such costs as they make during the progress of the cause.” So far as we are advised, it has been uniformly held, both by the Supreme and the Circuit Courts, that clerks may insist upon their fees as their services are performed; and this we have no doubt is the law. A mandamus is refused. Mandamus refused.